Citation Nr: 0202384	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  97-10 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

Entitlement to service connection for a right hip disability.

Entitlement to service connection for a left hip disability.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1961 to October 1964 
and from December 1964 to January 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1996 RO rating decision that denied service 
connection for arthritis of the hips.


FINDING OF FACT

The veteran, in correspondence dated in May 2001, withdrew 
his appeal of the April 1996 RO decision that denied service 
connection for right and left hip disabilities.


CONCLUSION OF LAW

The veteran has withdrawn his appeal of the April 1996 RO 
decision, denying service connection for right and left hip 
disabilities, and the Board no longer has jurisdiction to 
review that decision.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.204 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated in May 2001, the veteran withdrew his 
appeal with the April 1996 RO rating decision, denying 
service connection for right and left hip arthritis.  When an 
appeal is withdrawn in writing by the veteran, the Board no 
longer has jurisdiction of it and the appeal must be 
dismissed.  38 C.F.R. §§ 20.202, 20.204 (2001).


ORDER

The appeal is dismissed.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

